Citation Nr: 0933894	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  07-34 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether the apportionment of VA benefits on behalf of the 
Veteran's child was appropriate.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1969 to August 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 special apportionment 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California.  The RO awarded a 
special apportionment of $273.00 per month to the Veteran's 
ex-spouse on behalf of the Veteran's child.  The Veteran 
contests the apportionment of benefits to the ex-spouse.  The 
appellant is unrepresented in this appeal 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon preliminary review of the evidence of record, the Board 
finds that the claim must be remanded for further evidentiary 
development.  

The Veteran is currently receiving nonservice-connected 
pension benefits.  Additionally, the Veteran's son, S.S., was 
adjudged a helpless child by VA standards in a March 2001 
rating decision.  It appears that sometime in 2004, the 
Veteran and his wife divorced.  In the informal hearing 
presentation, dated in June 2009, the Veteran's 
representative hinted that S.S. may not be in custody of the 
Veteran's ex-spouse.  The divorce order is not, however, 
associated with the claims file, nor is there any custody 
record indicating who currently has custody of S.S.  As such, 
upon remand, a copy of the custody order should be requested 
and associated with the claims file.  In a November 2004 
court order, the Veteran was noted to be in arrears on his 
child support that was ordered by the court in September 
2004.  

More importantly, a claim for an apportionment is a 
"contested claim" and is subject to special procedural 
regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 
19.102; see also 38 C.F.R. §§ 20.500-20.504.  Under 
applicable criteria, all interested parties will be 
specifically notified of the action taken by the agency of 
original jurisdiction in a simultaneously contested claim and 
of the right and time limit for initiating an appeal, as well 
as hearing and representation rights.  38 C.F.R. § 19.100.  
Upon the filing of a notice of disagreement in a 
simultaneously contested claim, all interested parties will 
be furnished with a copy of the statement of the case (SOC).  
38 C.F.R. § 19.101.  When a substantive appeal is filed in a 
simultaneously contested claim, the content of the 
substantive appeal will be furnished to the other contesting 
parties to the extent that it contains information that could 
directly affect the payment or potential payment of the 
benefit that is the subject of the contested claim.  38 
C.F.R. § 19.102. 

In this appeal, VA has not completely fulfilled its 
obligations under the procedures relating to contested 
claims.  See VA Adjudication Manual, M21-1MR, Part III, 
Subpart vi, Chapter 6.  Although it appears the RO provided 
notice of the apportionment request and of the special 
apportionment decision to both the Veteran and his ex-spouse, 
it has not provided the ex-spouse with a copy of the 
statement of the case, the content of the Veteran's 
substantive appeal, or the content of the notice of 
disagreement.  See 38 C.F.R. §§ 19.101, 19.102.  On remand, 
VA must provide the ex-spouse with a copy of the SOC, furnish 
the spouse with the content of the Veteran's substantive 
appeal and notice of disagreement, and afford her the 
opportunity to respond to the Veteran's contentions.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the spouse with a copy of the 
statement of the case issued in September 
2007 to the Veteran and the content of the 
Veteran's notice of disagreement and 
substantive appeal pursuant to VA 
Adjudication Manual, M21-1MR, Part III, 
Subpart vi, Chapter 6.  

2.  Obtain the Veteran's and his ex-
spouse's divorce order and custody record 
indicating who currently has custody of 
their child, S.S.  

3.  The Veteran and his ex-spouse should 
be requested to submit current financial 
status reports.  

4.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the Veteran and his 
representative, and his ex-spouse, should 
be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
evidentiary and procedural development and the Board, at this 
time, does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable.  The Veteran and his 
ex-spouse are free to submit any additional evidence and/or 
argument they desire to have considered in connection with 
the current appeal.  No action is required of the Veteran and 
his ex-spouse until they are notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Leonard J. Vecchiollo
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

